Title: To Alexander Hamilton from Timothy Taylor, 12 December 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Decr. 12 1799
          
          I have the Honor to acknowledge the recipt of your favour of the 5th. Inst. with the Rank of Officers inclosed, and have no perticular reasons to assign why it should not be established; at the same time I beg leave to observe that if you should Judge proper to place Lt. Waugh before Moseley, I believe it would give a great sattisfaction to the Regiment and answer as good a purpose to the Public—
          Some time since Major Ripley & my self took the liberty to recommend Jobe Tabor Bowls, Sergt. Major to the Regt. for the appointment of a Second Lieutenant; he is a Man of an excelent education, indefatigable in his duty, and is possesed of Military talents; and if Adjt. Clark should be promoted; I know of no Officer in the Regt. that would fill his station with as much propriety or to greater sattisfaction than Bowls; if it should meet with your approbation, I would request your influence in his appointment—
          I have the Honor to be with the Greatest Respect Your Obd. Servant
          
            Timo. Taylor
          
          Honble. A Hamilton Esqire
        